DETAILED ACTION
This Office Action is in response to communications filed 4/6/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 and 59 are presented for examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 and 59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent Claim 1 recites: receiving… a request for an advertisement from a client…; sending… the request to two or more remote [entities]; receiving, from each of the two or more remote [entities], a bid value and an asset to be presented at the client…; determining a highest bid from the received bid values; determining whether the asset associated with the highest bid is compliant based on the request; and when the asset is determined to be compliant, sending the asset to the client... . This is considered to be an abstract idea, as explained below.  Under the broadest reasonable interpretation, the limitations of the claim are directed to “certain methods of organizing human activities” such as in the form of advertising, marketing, and following rules and instructions. The claimed invention is performing the receiving/sending of ad requests, vids, ads/assets, the determining of highest bids, the determining whether the asset/ad is compliant, all in the pursuit of advertising and 
This judicial exception is not integrated into a practical application.  Additional elements recited by the claim include: a first/primary “server” to receive the ad request; a “client device” to send the request and receive the ad; and two or more “remote servers” to communicate/relay the ad request to.  There are no other elements/limitations considered to be an additional element in independent 1.  The recited additional elements are simply recited at a high-level of generality (i.e. as a generic ”computer processor,” “computer program instructions,” and “computer-readable medium”), and basic generic computer features.  The additional elements of the claim are merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Furthermore, the claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps are just sending/receiving data and making determinations based on the data (receiving, processing, and storing data; electronic recordkeeping; and receiving or transmitting data over a network).  (See Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (See Versata; See also MPEP §2106.07(a)(III)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to dependent claims 2-29, the limitations are mostly just extensions of the abstract idea from the independent claim which is described in the analysis above.  Some of these dependent claims do contain other additional elements that have not already been identified and discussed above.  However, these other additional elements recited in the dependent claims are essentially of the same type as those listed above.  Meaning that these other additional elements from the dependent claims are still simply being recited at a high-level of generality (i.e. as a generic ”computer processor,” “computer program instructions,” and “computer-readable medium”), and basic generic computer features.  Some of these “other” additional elements from dependent claims 2-29 include: “video advertisement;” “network connection;” “video ad serving template (VAST);” “uniform resource locators (URLs);” and “metadata.” Similarly to the additional elements described from claim 1 above, these “other” additional elements of the dependent claims are merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use.  
Independent Claim 1, and dependent claims 2-29, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.



Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).

Claim 30 is rejected under 35 U.S.C. 101 for substantially the same reasons as claims 1-29 above. The system of independent claim 30 recites “A system comprising: a primary server; two or more remote servers; a client device; a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising…".  It is clear that claim 30 is just the system embodiment of the method of claim 1 and nothing significantly more.  The system at best describes an environment in which to carry out the abstract idea. There are no other elements/limitations considered to be an additional element in independent claim 30, other than those discussed under claim 1 above.
Independent claim 30 is therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.
Claims 59 is rejected under 35 U.S.C. 101 for substantially the same reasons as claims 1-29 above. The medium of independent claim 59 recites “A computer program product for auctioning advertising inventory, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to 
Independent claim 59 is therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.



Claim 59 is/are rejected under 35 U.S.C. 101.  Claim 59 states a " A computer program product… the computer program product comprising a computer readable storage medium having program instructions embodied therewith… executable by a processor to cause the processor to perform a method…”.  This can be interpreted as a signal.  See the David Kappos memo titled “Subject Matter Eligibility of Computer Readable Media” dated 1/26/2010 and available at: http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.  Adding “non-transitory” medium should remedy this 101 issue.  For example, amending to state that the computer program product includes/comprises a “non-transitory computer readable storage medium” should remedy this 101 issue.
Note: Paragraph 0062 states that “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present disclosure.”  Thus, the computer program product may be the computer readable storage medium itself, and not just one part of the computer program product. It should also be noted that paragraph 0063 does state that: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 9, 29, 30, and 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lidow Pre-Grant Publication 2016/0307236 (hereinafter Lidow).
In reference to independent claims 1, 30, and 59, Lidow teaches:
Claim 1:		A method comprising… (Abstract – is about methods, systems, and apparatus including computer programs);
Claim 30:	A system comprising: a primary server; two or more remote servers; a client device; a computing node comprising a computer readable storage medium having Abstract, 0013 – system for auctioning online ad inventory, including ad server; 0016 – bidder communicating with servers remotely; 0017 – describes application executing on user client device; and Fig. 1 – showing multiple remote servers and client device);  
Claim 59:	A computer program product for auctioning advertising inventory, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising… (paragraph 0044-0054 – describes computer program product including computer readable storage medium, processors, and programming instructions); 
Lidow teaches receiving, at the first/primary server, a reque3st for an advertisement from a client device (paragraph 0018, Fig. 1 -- an application running on the user's client device 120 sends an ad request through networks 113 to the server system 122); sending, from the first/primary server, the request to the two or more remote servers (paragraph 0019, Fig. 1 -- a transaction manager 112 sends the bid request through the networks 113 to servers of the bidder D 128, which is external to the server system 122); receiving, from each of the two or more remote servers, a bid value and an asset to be presented at the client device (paragraph 0020 -- each bidder determines an appropriate bid and submits a bid response including a bid price and an identifier of a creative [asset] to be served); determining a highest bid from the received bid values (paragraph 0020 -- the transaction manager 112 determines a winning bid among the bid responses); determining whether the asset associated with the highest bid is compliant based on the request (paragraph 0020 -- the transaction manager 112 evaluates the bid responses received within a specified time period, e.g. 10 milliseconds [compliant]); and when the asset is determined to be compliant, sending the asset to the client device (paragraph 0020 -- the transaction manager 112 then returns a creative of the winning bid to the user's client device 120, causing the application to display the creative in the ad space in a user interface 124).
In reference to claim 2, Lidow teaches the method of claim 1.  Lidow teaches wherein the request comprises an indication of advertising inventory for sale (paragraph 0019 -- the transaction manager 112 generates a bid request including information about the ad space [indication of advertising inventory for sale], and sends the bid request to multiple bidders).
In reference to claim 6, Lidow teaches the method of claim 1.  Lidow teaches wherein the request comprises a network connection of the client device (paragraph 0018, Fig. 1 -- the application running on the user's client device 120 sends the ad request through networks 113 to the server system 122).
In reference to claim 8, Lidow teaches the method of claim 1.  Lidow teaches wherein the request comprises user information (paragraph 0018 -- the ad request can include user information, such as an identifier of the user or an IP address).
In reference to claim 9, Lidow teaches the method of claim 8. Lidow teaches wherein the user information comprises at least one of: location, gender, age, birth year, and keywords describing the user (paragraph 0019 -- In response to the ad request, the transaction manager 112 can access a server-side user data database 132 based on the user's identifier, and retrieve user segment information such as age, gender, interests, or location).
In reference to claims 29, Lidow teaches the method of claim 1.  Lidow teaches wherein the client device is a mobile device (paragraph 0017 -- the user's client device 120 can be a mobile phone).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically specifically teachd as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidow in view of Berdichevsky et al. 2016/0134694 (hereinafter Berdichevsky).
In reference to claim 3, Lidow teaches the method of claim 1.  Lidow does not specifically teach wherein the indication of advertising inventory comprises an indication of a video advertisement or a static advertisement. Berdichevsky teaches wherein the indication of advertising inventory comprises an indication of a video advertisement or a static advertisement (paragraph 0011 -- HTML pointer files represent ad campaigns and include links to a campaign's static creative content such as images, videos files, audio files, etc.). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Lidow system to provide wherein the indication of advertising inventory comprises an indication of a video advertisement or a static advertisement, as taught by Berdichevsky, in order to provide a means for reducing network latency in advertisement campaigns (paragraph 0011).
In reference to claim 4, Lidow teaches the method of claim 1. Lidow does not specifically teach wherein the request comprises at least one of make, model, and manufacturer of the client device. Berdichevsky teaches wherein the request comprises at least one of make, model, and manufacturer of the client device (paragraph 0015, Fig. 2 -- upon session initialization by a user 201, a user device 202 sends a content request 206 to a content generator server 203 such as an ad server; an SDK integrated in an application at the user device can provide the content generator server 203 with some or all relevant data and/or parameters used for serving the content, such as a make and model of the device). It would .



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidow in view of Mersov et al. Pre-Grant Publication 2014/0278981 (hereinafter Mersov).
In reference to claims 5 Lidow teaches the method of claim 1. Lidow does not specifically teach wherein the request comprises a user agent string of the client device. Mersov teaches wherein the request comprises a user agent string of the client device (paragraph 0059 --ad server 225, 275 logs an ad impression and a user agent string). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Lidow system to provide wherein the request comprises a user agent string of the client device, as taught by Mersov, in order to provide a method of generating data representing parameters useful for causing a processor to identify content to be displayed on a graphical user interface (paragraph 0009).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidow in view of Ringdahl Pre-Grant Publication 2014/0136342 (hereinafter Ringdahl).
In reference to claim 7 Lidow teaches the method of claim 1. Lidow does not specifically teach wherein the request comprises an advertising identification linked to a current user of the client device. Ringdahl teaches wherein the request comprises an advertising identification linked to a current user of the client device (paragraph 0216, Fig. 7 -- exchange 130 receives a bid call, which includes an ad space identifier that is unique to the ad space being sold, as well as information identifying a user who will potentially view an ad placed at the ad space). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Lidow system to provide wherein the request comprises an advertising identification linked to a current user of the client device, as taught by Ringdahl, in order to provide systems and methods for self-monitoring ad tags that can be placed dynamically, monitor their own viewability, and place their own ad calls for advertisements based on viewability status (paragraph 0011).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidow in view of Box et al. Pre-Grant Publication 2017/0098252 (hereinafter Box).
In reference to claims 10 Lidow teaches the method of claim 1. Lidow does not specifically teach wherein the request conforms to an OpenRTB specification. Box teaches wherein the request conforms to an OpenRTB specification (paragraph 0224 -- Bid Request/Response API 2406 uses OpenRTB to send bid requests and receive bid responses from DSPs). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Lidow system to provide wherein the request conforms to an OpenRTB specification, as taught by Box, in order to provide a means for immediately providing a bid response or an indication of lack of demand for ad inventory (paragraph 0224).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidow in view of Austin et al. Pre-Grant Publication 2017/0287009 (hereinafter Austin).
In reference to claims 11, Lidow teaches the method of claim 1. Lidow does not specifically teach wherein the request is an initial request, the method further comprising generating a modified request based on the initial request. Austin teaches wherein the request is an initial request, the method further comprising generating a modified request based on the initial request (paragraph 0011 -- receiving an advertising request message from a mobile device associated with a service provider and modifying the advertising request message). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Lidow system to provide wherein the request is an initial request, the method further comprising generating a modified request based on the initial request, as taught by Austin, in order to provide a means to allow an ad exchange server to directly or indirectly improve targeting of advertising content (paragraph 0010).
In reference to claims 12, Lidow teaches the method of claim 1. Lidow does not specifically teach wherein generating the modified request comprises automatically revising the request with unsupplied information, said unsupplied information comprising at least one of: device information, user details, and application details. Austin teaches wherein generating the modified request comprises automatically revising the request with unsupplied information, said unsupplied information comprising at least one of: device information, user details, and application details (paragraph 0011 -- modifying the advertising request message at least by accessing the location information associated with the mobile device [device information]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Lidow system to provide wherein generating the modified request comprises automatically revising the request with unsupplied information, said unsupplied information comprising at least one of: device information, user details, and application details, as taught by Austin, in order to provide a means to allow an ad exchange server to directly or indirectly improve targeting of advertising content based on a user's location (paragraph 0010).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidow in view of Zgliczynski et al. Pre-Grant Publication 2018/0158111 (hereinafter Zgliczynski).
In reference to claims 13, Lidow teaches the method of claim 1. Lidow does not specifically teach comprising: when the asset is determined to be non-compliant, marking the asset as noncompliant; determining a next-highest bid from the received bid values; determining whether the paragraph 0043 -- if an ad is noncompliant because one ad component is tagged as "ALCOHOL" and the targeting criteria is tagged as "UNDER 21," online system 200 display a "Fix Targeting" button that adjusts the targeting criteria); determining a next-highest bid from the received bid values (paragraph 0032 -- a bid amount is received from an advertiser if an ad is displayed; the amount paid to the online system 200 is not the bid amount for an ad that has won an auction, but is the next highest bid amount of the next highest ranked ad in the auction); determining whether the asset associated with the next-highest bid is compliant based on the request (paragraph 0038 -- ad review module 245 uses information from previous reviews for preliminary ad reviews, which evaluate whether entire ads (next-highest bid) are compliant with the policies of the online system 200). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Lidow system to provide when the asset is determined to be non-compliant, marking the asset as noncompliant; determining a next-highest bid from the received bid values; determining whether the asset associated with the next-highest bid is compliant based on the request, as taught by Zgliczynski, in order to provide a process where ads can be reviewed automatically and an approval or rejection may be complete when the advertiser submits the ad, resulting for much quicker review decisions for the creators of those ads (paragraph 0005).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidow in view of Debajyoti et al. Pre-Grant Publication 2018/0270544 (hereinafter Debajyoti).
In reference to claims 14, Lidow teaches the method of claim 1. Lidow does not specifically teach wherein the asset comprises a video ad servicing template "VAST" specification. Debajyoti teaches wherein the asset comprises a video ad servicing template VAST specification (paragraphs 0055, 0239 -- a given datum of advertising content can be a beacon, such as communicated via a protocol such as VAST). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Lidow system to provide wherein the asset comprises a video ad servicing template VAST specification, as taught by Debajyoti, in order to provide insights as to how a consumer interacted with a piece of advertising content, in order to provide feedback on the circumstances of delivery of the advertisement (paragraph 0055).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidow in view of BAX et al. Pre-Grant Publication 2014/0297401 (hereinafter BAX).
In reference to claims 15, Lidow teaches the method of claim 1. Lidow does not specifically teach wherein determining whether the asset associated with the highest bid is compliant comprises unwrapping the asset. BAX teaches wherein determining whether the asset associated with the highest bid is compliant comprises unwrapping the asset (paragraphs Abstract, 0030 -- using one or more computers, based on allocation data, ad serving opportunities are allocated among the bidders for each of the advertisement slots; the bidder for which the highest bid was received is allocated all serving opportunities of one of the advertising slots. [unwrapping the asset]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Lidow system to provide wherein determining whether the asset associated with the highest bid is compliant comprises unwrapping the asset, as taught by BAX, in order to provide more competitive bidding and more revenue for sellers (paragraph 0004).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidow in view of Bennett et al. Pre-Grant Publication 2018/0288495 (hereinafter Bennett)
In reference to claim 28, Lidow teaches the method of claim 1. Lidow does not specifically teach wherein the two or more remote servers comprise one or more supply side providers, one or more demand side providers, and/or one or more advertising exchanges. Bennett teaches wherein the two or more remote servers comprise one or more supply side providers, one or more demand side providers, and/or one or more advertising exchanges (paragraph 0033 -- DSP 20 receives a request for a bid for video advertising from a supply side platform "SSP" 23 associated with publisher 22). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Lidow system to provide wherein the two or more remote servers comprise one or more supply side providers, one or more demand side providers, and/or one or more advertising exchanges, as taught by Bennett, in order to provide methodologies for selecting, delivering, displaying, and collecting and analyzing metrics associated with digital video advertising (paragraph 0003).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidow in view of Adams et al. Pre-Grant Publication 2014/0101163 (hereinafter Adams).
In reference to claim 16, Lidow teaches the method of claim 15.  Lidow does not specifically teach wherein unwrapping comprises: parsing text data of the asset; removing one or more uniform resource locators (URLs) in the text data, said one or more URLs pointing to other video ad servicing templates (VAST). Adams teaches parsing text data of the asset (paragraph 0049 – descriptions for data elements (assets) can be analyzed (parsing) to determine a vertical for a content item); and removing one or more uniform resource locators "URLs" (paragraph 0055 -- a URL filter can be applied to identify and remove webpages with URLs from search results). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G REINHARDT/Examiner, Art Unit 3682